Citation Nr: 0946472	
Decision Date: 12/08/09    Archive Date: 12/18/09

DOCKET NO.  07-00 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. A. Rein, Counsel



INTRODUCTION

The Veteran had active military service from November 1952 to 
May 1953.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  The Board notes that the issue perfected on 
appeal is reflected on the title page of this decision.

The Veteran was scheduled for a hearing before a Member of 
the Board at his local RO.  In March 2009, the Veteran, 
through his representative, requested that this hearing be 
cancelled.  Under these circumstances, the request for Board 
hearing is deemed withdrawn. See 38 C.F.R. § 20.704 (d) 
(2009). 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.

2.  The first clinical evidence of bilateral hearing loss was 
many years after service, and there is no medical evidence or 
opinion that there exists a medical relationship, or nexus, 
between current bilateral hearing loss and the Veteran's 
active military service.   


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active service, nor may sensorineural hearing loss be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2009).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 
5126 (West 2002 & Supp. 2009) includes enhanced duties to 
notify and assist claimants for VA benefits. VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: Veteran status, existence of a 
disability, a connection between the Veteran's service and 
the disability, degree of disability, and effective date of 
the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction.  Id; Pelegrini, 18 
Vet. App. at 112.  See also Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, a September 2005 pre-rating letter provided 
notice to the Veteran of the evidence and information needed 
to substantiate his claim for service connection on appeal.  
This letter also informed the Veteran of what information and 
evidence must be submitted by the Veteran, and what 
information and evidence would be obtained by VA.  The letter 
further requested that the Veteran submit any additional 
information or evidence in his possession that pertained to 
his claim.  The March 2006 RO rating decision reflects the 
initial adjudication of the claim for service connection for 
bilateral hearing loss.  Hence, the September 2005 letter-
which meets all four of Pelegrini's content of notice 
requirement- also meets the VCAA's timing of notice 
requirement.

While the Veteran was not provided information regarding 
disability ratings and effective dates until a March 2006 
notice letter, on these facts, such omission is not shown to 
prejudice the Veteran.  As the Board's decision herein denies 
the claim for service connection on appeal, no disability 
rating or effective date is being, or is to be, assigned.  
Hence, there is no possibility of prejudice to the Veteran 
under the notice requirements of Dingess/Hartman. 

Additionally, the record also reflects that VA has made 
reasonable efforts to obtain or to assist in obtaining all 
relevant records pertinent to the matter on appeal. Pertinent 
medical evidence of record includes the Veteran's service 
treatment records, VA medical records, and private medical 
records.  Also of record and considered in connection with 
the appeal are various written statements provided by the 
Veteran as well as by his representative, on his behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied. Through various notices of the RO, 
the appellant has been notified and made aware of the 
evidence needed to substantiate the claims herein decided, 
the avenues through which he might obtain such evidence, and 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any claim(s).  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the appellant or to have any effect on the 
appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters herein 
decided, at this juncture.  See e.g., ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Such a 
determination requires a finding of current disability that 
is related to an injury or disease in service.  Watson v. 
Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  Service connection may be granted for 
a disability diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disability is due to disease or injury that was 
incurred or aggravated in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2009).

In addition, where a Veteran served continuously for ninety 
(90) days or more during a period of war, or during peacetime 
service after December 31, 1946, and sensorineural hearing 
loss becomes manifest to a degree of 10 percent within one  
year from date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative  
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).  

The Veteran contends that service connection is warranted for 
bilateral hearing loss resulting from weapons firing in 
service, specifically an incident at the firing range where 
his steel helmet was dented by a ricocheting bullet about two 
inches above his right ear. 

Review of the Veteran's discharge examination report from 
April 1953 reflects that the Veteran's ears were evaluated as 
clinically normal.  There was no finding of hearing loss 
noted and none of the service treatment records indicate that 
a bullet hit the Veteran's helmet as asserted.  There is 
nothing in the service treatment records to indicate any ear 
or hearing problems during service.

The absence of in-service evidence of hearing loss is not 
fatal to a claim for service connection.  See Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  Competent evidence of 
a current hearing loss disability (i.e., one meeting the 
requirements of section 3.385) and a medically sound basis 
for attributing such disability to service may serve as a 
basis for a grant of service connection for hearing loss.  
See Hensley v. Brown, 5 Vet.  App. 155, 159 (1993). 

Post service VA examination reports dated in January 1954 and 
in May 1959 specifically note that the Veteran had no 
complaints pertaining to his ears.  

Private medical records from G. Fink, M.D., dated from July 
1991 to June 2007 reflect that the Veteran's tympanic 
membranes were periodically found to reveal mild serious 
otitis with diagnoses of sinusitis and bronchitis.  There are 
no complaints, findings, or treatment for bilateral hearing 
loss.  

A December 1999 VA audiology consultation record reflects 
that the Veteran reported a long history of earaches and 
otalgia since 1951.  He also reported being hit in the helmet 
by a bullet during basic training for the Army.  Audiometric 
results indicated a mild to severe sensorineural hearing loss 
above 500 Hz in the right ear and mild to severe 
sensorineural hearing loss above 250 Hz in the left ear.   

VA audiology records in June 2005 and March 2007 reflect that 
the Veteran was diagnosed with bilateral sensorineural 
hearing loss and that he was encouraged to use his hearing 
aids on a daily basis.  

The Board acknowledges the Veteran's account of his in-
service noise exposure and that the medical evidence shows 
that he currently has mild to severe sensorineural hearing 
loss bilaterally.  However, there is no indication of any 
hearing problems in his service treatment records nor any 
account of an incident where a bullet hit the Veteran's 
helmet as contended by the Veteran.  Furthermore, there is no 
competent medical evidence on file of a hearing loss 
disability, until a December 1999 VA audiology record, more 
than 45 years after the Veteran's separation from his active 
service.  The Court has indicated that the normal medical 
findings at the time of separation from  service, as well as 
the absence of any medical records of a diagnosis or 
treatment for many years after service is probative evidence 
against the claim.  See Mense v.  Derwinski, 1 Vet. App. 354, 
356 (1991) (affirming Board where it found that Veteran 
failed to account for the lengthy time period after service 
for which there was no clinical documentation of low back 
condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (A prolonged period without medical 
complaint can be considered, along with other factors 
concerning a claimant's health and medical treatment during 
and after military service, as evidence of whether an injury 
or a disease was incurred in service which resulted in any 
chronic or persistent disability.); Forshey v. West, 12 Vet. 
App. 71, 74  (1998), aff'd sub nom. Forshey v. Principi, 284 
F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition 
of evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact).   

Moreover, there is no competent evidence or opinion even 
suggesting that there exists a medical relationship, or 
nexus, between any current bilateral hearing loss and the 
Veteran's active duty service, and neither the Veteran nor 
his representative has identified, presented, or alluded to 
the existence of any such medical evidence or opinion.  In 
short, there is no competent medical evidence to support the 
claim for service connection for hearing loss.  As indicated, 
service records reveal no treatment being rendered for any 
helmet/head damage.

The Board acknowledges that the Veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss symptoms he has experienced.  See, e.g., 
Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Furthermore, 
lay evidence concerning continuity of symptoms after service, 
if credible, is ultimately competent, regardless of the lack 
of contemporaneous medical evidence.  Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006).  Here, however, there is no 
record of complaints or findings of hearing loss until many 
years after his separation from service.  The absence of 
documented complaints or treatment for this time frame 
following military discharge is more probative than the 
Veteran's opinions as to how long they may have existed.  See 
Curry v. Brown, 7 Vet. App. 59 (1994).

Additionally, where a determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).   
As the Veteran and his representative are not shown to be 
other than laypersons without the appropriate medical 
training and expertise, neither is competent to render a 
probative opinion on a medical matter.  See, e.g., Bostain v. 
West , 11 Vet. App. 124, 127 (1998) (citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992)).  See also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge".  Hence, the lay assertions in this regard have no 
probative value.

Under these circumstances, the Board concludes that the claim 
for service connection for bilateral hearing loss must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of- the-doubt 
doctrine. However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable in this 
appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2009); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).



ORDER

Service connection for bilateral hearing loss is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


